Appeal *847by employer and insurance carrier from a decision of the Workmen’s Compensation Board dated January 26, 1946, determining appellants’ liability for an award of death benefits made by said board to claimant, and exonerating therefrom the Fund for Reopened Cases. The findings that the employer’s payments to deceased of what is termed a $20 per week “ pension ” constituted payments of compensation, is supported by competent evidence. The prior decisions of the board that deceased had completely recovered from his original injury, were not res judicata. (Matter of Boettger v. Young Men’s Christian Assn, of Troy, 266 App. Div. 810.) The payments which were awarded by the employer to deceased voluntarily, in that they were not paid under an award by the board, were effective to avoid the time lapse essential to the liability of the Fund for Reopened Cases. (Matter of Cook v. New York Central B. B. Co., 296 N. Y. 576; Matter of Lopa v. Brillo Manufacturing Co., ante, p. 846.) Decision affirmed, with costs to the Workmen’s Compensation Board. All concur.